DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment of 7/19/2021 and Communication of 7/26/2021
2.	The present office action is made in response to the amendment of 7/19/2021 and the communication of 7/26/2021.
A) In the amendment of 7/19/2021, applicant has made changes to the abstract, the drawings, the specification and the claims.
A1) Regarding to the abstract, applicant has submitted an amended abstract;
A2) Regarding to the drawings, applicant has submitted two replacement sheets contained figures 1-4;
A3) Regarding to the specification, applicant has amended paragraphs [0004], [008]-[0011], [0025], [0048], [0054], [0057], [0061]-[0062] and [0079]-[0080]; and
A4) Regarding to the claims, applicant has amended claims 1-4, 7-8, 11-14, 17 and 19-20; canceled claims 5-6, 9-10 and 15; and added a new set of claims, i.e., claims 21-31, into the application. 
As amended and newly-added, the pending claims are claims 1-4, 7-8, 11-14 and 16-31 which claims are examined in the present office action.
B) In the communication of 7/26/2021, applicant has corrected the typos made in the Remark part/section of the amendment filed on 7/19/2021. There is not any change to the application being provided in the communication of 7/26/2021.
Response to Arguments
3.	The amendments to the abstract, the drawings, the specification and the claims as provided in the amendment of 7/19/2021, and applicant's arguments provided in the mentioned amendment, pages 21-24 and in the communication of 7/26/2021 have been fully considered and are sufficient to overcome all objections/rejections as set forth in the office action of 4/19/2021. See Note below.
Note: The amendments to claims and the newly-added claims have at least one problems of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph and some claims need to be amended via an examiner’s amendment to place the application in condition of allowance.
The problems of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, to the claims are as follow:
 	A) In claim 1: each of the feature thereof “the auto-focus displacement sensor” appeared on each of lines 18, 19, 27, and 31, and the feature thereof “the auto-focus displacement sensors” appeared on line 36 lacks a proper antecedent basis. Applicant should note that since the claim recites that a detector includes at least one of a plurality of auto-focus displacement sensors, see claim 1 on lines 12-13, thus which “auto-focus displacement sensor” does applicant imply by “the auto-focus displacement sensor” on each of lines 18, 19, 27, and 31? and which ones does applicant imply by “the auto-focus displacement sensors” on line 36?
The feature “the auto-focus displacement sensor” appeared on each of lines 18, 19, 27, and 31, and the feature thereof “the auto-focus displacement sensors” appeared on line 36 each is 
B) The similar correction is applied to each of claims 3, 4, 18, 20, 21, 23, 24 and 31 as provided in the examiner’s amendment in the present office action.
Drawings
4.         The two replacement sheets contains figured 1-4 were received by the Office on 7/19/2021. As a result of the changes to the drawings, the application now contains a total of eight sheets of figures 1-13 which includes six sheets of figures 5-13 as filed on 3/18/19, and two replacement sheets contained figured 1-4 as filed on 7/19/2021.  The mentioned eight sheets of figures 1-13 are now approved by the examiner.
Specification
5.         The lengthy specification which was amended by the amendment of 7/19/2021 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
7.	The application has been amended as follows: 
In the claims:

A1) On line 18, changed “the auto-focus displacement sensor” to --the at least one of a plurality of auto-focus displacement sensors--;
A2) On line 19, changed “the auto-focus displacement sensor” to --the at least one of a plurality of auto-focus displacement sensors--;
A3) On line 27, changed “the auto-focus displacement sensor” to --the at least one of a plurality of auto-focus displacement sensors--;
A4) On line 31, changed “the auto-focus displacement sensor” to --the at least one of a plurality of auto-focus displacement sensors--; and
A5) On line 36, changed “the auto-focus displacement sensors” to --the at least one of a plurality of auto-focus displacement sensors--;
B) In claim 3:
On lines 7-8, changed “the two auto-focus displacement sensors” to --the at least two auto-focus displacement sensors--.
C) In claim 4:
On lines 7-8, changed “the two auto-focus displacement sensors” to --the at least two auto-focus displacement sensors--.
D) In claim 18:
On line 2, changed “the auto-focus displacement sensor” to --the at least one of a plurality of auto-focus displacement sensors--.
E) In claim 20:

E2) On lines 13-14, changed “the auto-focus displacement sensor” to --the at least one of a plurality of auto-focus displacement sensors--;
E3) On line 21, changed “the auto-focus displacement sensor” to --the at least one of a plurality of auto-focus displacement sensors--; and 
E4) On line 26, changed “the auto-focus displacement sensor” to --the at least one of a plurality of auto-focus displacement sensors--.
F) In claim 21:
F1) On line 22, changed “the auto-focus displacement sensor” to --the at least one of a plurality of auto-focus displacement sensors--; and 
F2) On line 32, changed “the auto-focus displacement sensor” to --the at least one of a plurality of auto-focus displacement sensors--.
G) In claim 23:
On line 7, changed “the two auto-focus displacement sensors” to --the at least two auto-focus displacement sensors--.
H) In claim 24:
On line 7, changed “the two auto-focus displacement sensors” to --the at least two auto-focus displacement sensors--.
I) In claim 31: 
On line 2, changed “the auto-focus displacement sensor” to --the at least one of a plurality of auto-focus displacement sensors--.
Allowable Subject Matter
8.	Claims 1-4, 7-8, 11-14 and 16-31 are allowed.
9.	The following is an examiner’s statement of reasons for allowance:
A) The observation device as recited in the independent claim 1 and the method as recited in the independent claim 19 each is allowable with respect to the prior art, in particular, the US Publication Nos. 2003/0184855 and 2012/0194729 and the EP 2402811 by the limitations related to the first second stage position measurement displacement sensors as recited in the features thereof “two first stage position measurement displacement sensors … displacement sensors” (claim 1 on lines 17-32 and in claim 19 on lines 17-22). Such a structure is not disclosed in the prior art.
B) The observation device as recited in the independent claim 21 is allowable with respect to the prior art, in particular, the US Publication Nos. 2003/0184855 and 2012/0194729 and the EP 2402811 by the limitations related to the stage position measurement displacement sensors as recited in the features thereof “two second stage position measurement displacement sensors … displacement sensors” (claim 21 on lines 25-38). Such a structure is not disclosed in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872